Citation Nr: 0924247	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-06 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
from April 28, 2005, and an evaluation in excess of 70 
percent from February 26, 2009, for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 Regional Office (RO) in 
Wichita, Kansas rating decision, which granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective April 28, 2005.

The Veteran's claim was previously before the Board and 
remanded in January 2009.  As will be discussed in greater 
detail below, the requested development was completed and 
this case is once again before the Board.

The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran alleges that his service-connected PTSD warrants 
a higher evaluation.  Having reviewed the claims file, the 
Board finds that additional development is once again 
necessary prior to the adjudication of this claim.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
As note above, this matter was remanded to permit the RO the 
opportunity to obtain outstanding VA treatment records and 
for a VA PTSD examination.  The Veteran was afforded a VA 
examination for his service-connected PTSD in February 2009 
and VA treatment records through January 2009 were associated 
with the claims file.  

However, after the matter had been properly re-certified to 
the Board, the Veteran's representative notified the Board of 
relevant, outstanding records that the representative claimed 
would assist in the adjudication of the Veteran's case.  
Specifically, the representative noted the Veteran had been 
receiving treatment in an inpatient PTSD program at the VAMC 
in Topeka, Kansas, with scheduled treatment from April 2009 
to June 2009.  The representative argued that these records 
are extremely relevant to the claim at hand and that an 
additional remand is necessary to obtain them..

The Board agrees with the Veteran's representative that these 
records are potentially very relevant, and consequently, 
these records must be obtained and associated with the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding VA records are considered part of the record on 
appeal since they are within VA's constructive possession). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
PTSD from the VAMC in Topeka, Kansas and 
the Kansas City, Kansas (Wyandotte COBC) 
facility from January 2009 to the present, 
to include any treatment records from the 
Veteran's participation in an inpatient 
PTSD program.  Any negative responses 
should be documented in the file and the 
Veteran must be provided with an 
opportunity to provide such medical 
records.

2.  The RO/AMC is free to undertake any 
additional development deemed necessary 
following the receipt and review of the 
additional treatment records.  Thereafter, 
readjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




